WINCH, J.
Homer sued Spence Brothers and the city of Cleveland for damages sustained to his horse and cutter by reason of running onto a small pile of bricks in the street covered up by snow so that he did not see it. Spence Brothers were dismissed out of the suit, and, upon submission of plaintiff’s evidence as to the liability of the city, the trial court directed a verdict in its favor, on the ground that the plaintiff had failed to show who left the bricks in the street or that they had been there for any length of time before the accident.
There being nothing in the case to show that the city had actual or constructive notice of this nuisance in the street, the order of the trial judge was clearly right.
Judgment affirmed.